Citation Nr: 9927026	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  95-39 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
facial sebaceous cysts.

2.  Entitlement to an increased (compensable) evaluation for 
the residuals of a fractured mandible.

3.  Entitlement to a compensable evaluation under 38 C.F.R. 
§ 3.324 based upon the veteran's multiple, noncompensable 
service connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from March 1952 to December 
1969.  This appeal arises before the Board of Veterans' 
Appeals (Board) from a rating action of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, in part of which, the RO granted service connection 
for the residuals of fractured mandible and sebaceous facial 
cysts, initially both rated at zero percent, and denied a 
compensable rating under 38 C.F.R. § 3.324.  In an August 
1997 decision, the Board granted service connection for 
hearing loss and tinnitus, which were subsequently rated by 
the RO as 40 percent and 10 percent disabling, respectively.  
The veteran has not expressed disagreement with those 
ratings.  The August 1997 Board decision also denied service 
connection for chronic obstructive pulmonary disease, 
degenerative disease of the lumbar spine and hypertension.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter referred to as the 
Court) held that the Board does not have jurisdiction to 
assign an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
in the first instance.  The Board is still obligated to seek 
out all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
laws and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeals for an 
increased rating  for the residuals of a fractured mandible 
and a compensable evaluation under 38 C.F.R. § 3.324.

2.  The veteran's disability from residuals of fractured 
mandible is manifested by loss of all teeth, with loss of 
masticatory surface replaced by suitable prosthesis, and with 
resorption of the lower alveolar process, without more than 
slight displacement of the mandible, limitation of inter-
incisal range of motion, or limitation of lateral motion.

3.  The veteran has compensable disabilities from his 
service-connected hearing loss, tinnitus, and facial 
sebaceous cysts.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of zero percent for 
residuals of fractured mandible have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.149, Diagnostic 
Codes 9904, 9913 (1998).

2.  The criteria for award of a 10 percent rating based on 
multiple, noncompensable, service-connected disabilities have 
not been met.  38 C.F.R. § 3.324 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218 (1995).

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  
38 U.S.C.A. § 5110 (West 1991).

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  When 
utilizing the rating schedules, when an unlisted condition is 
encountered, the VA is permitted to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20 (1998).  It is 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (1998).

Residuals of Fractured Mandible

The veteran contends that his service-connected residuals of 
fractured mandible warrant a compensable disability 
evaluation.  As noted in his service medical records, 
military physicians removed all of the veteran's lower teeth 
secondary to his mandibular trauma; he was fitted with a full 
set of lower dentures.  The veteran asserts that military 
physicians had to "grind" his remaining upper teeth in 
order to properly fit his lower dentures, resulting in damage 
to those teeth.  Consequently, his upper teeth were 
subsequently removed, and he was fitted with a full set of 
upper dentures.  The veteran also complains that his lower 
dentures have never fit properly, resulting in mouth and gum 
soreness.  The veteran alleges that these manifestations are 
attributable to residual abnormalities associated with his 
service-connected fractured mandible, and warrant a 
compensable disability rating.

The veteran was afforded a VA dental examination in March 
1995, at which time the VA examiner indicated that the 
veteran possessed full sets of upper and lower dentures.  The 
examiner also noted that the veteran complained of soreness 
secondary to his lower set of dentures, for which the VA 
dentist prescribed a "soft liner."

The veteran testified in September 1995 that he has developed 
sores on his lower jaw as a result of wearing dentures.  He 
reported having difficulty chewing.  He attributed the 
required extraction of all of his upper teeth to trauma in 
service, including grinding of such teeth to fit the lower 
denture.  He denied other symptoms related to the jawbone or 
joints.

During a VA dental examination in November 1997, the veteran 
gave a history of fracture of the left body of the mandible 
with loss of several teeth at the time of the injury.  
Shortly after an intermaxillary wire fixture was removed, the 
remaining mandibular teeth were extracted because they were 
loose.  The mandibular teeth were replaced with a complete 
denture.  Some of the maxillary teeth were loose but were not 
extracted.  The veteran reported that over a period of 40 
years since the original injury in 1956, some of his upper 
teeth became sensitive and loose and were extracted.  All of 
the remaining maxillary teeth were extracted by a private 
dentist in 1994.  Those teeth were replaced by a complete 
denture.  The veteran's current complaints were of inability 
to eat hard foods because his mandibular denture was loose.  
He also complained of sensitive lower gums and soreness 
caused by the loose mandibular fracture.  The clinical oral 
examination revealed severe bone resorption of the mandibular 
alveolar process.  The resorption caused the mandibular 
denture to be very unstable, with poor retention which 
traduced to irritation and soreness of the gums.  The 
maxillary alveolar process was adequate in size and shape.  
The maxillary denture was very stable and retentive.  The 
inter-incisal opening distance was 40 millimeters and was 
described as good.  There was adequate lateral range of 
movements of the mandible.  No tenderness was detected over 
the temporomandibular joints.  There was no clinical evidence 
of non-union or malunion of the mandible fracture.  X-rays 
showed marked resorption of the alveolar process of the 
mandible.  There was no evidence of nonunion of the mandible 
fracture, or of bone tissue loss.  The following diagnoses 
were reported:  1) Status post fracture of left body of 
mandible, well healed; 2) absence of mandibular teeth 
secondary to fracture of mandible; 3) absence of maxillary 
teeth secondary to selective tooth grinding and residuals of 
fracture of mandible; 4) atrophy of alveolar process of 
mandible secondary to missing teeth and denture used for many 
years.

The veteran's disability from residuals of fractured mandible 
has been rated zero percent disabling since the date of his 
February 1995 claim.  The disability has been evaluated by 
the RO utilizing Diagnostic Code 9904.  Under that diagnostic 
code, malunion of the mandible, with slight displacement, is 
rated zero percent disabling.  Malunion or the mandible with 
moderate displacement, is rated 10 percent disabling.  Severe 
displacement resulting from malunion of the mandible is rated 
20 percent disabling.

The medical evidence contains in the claims folder does not 
indicate that the veteran has more than slight displacement 
of the mandible due to malunion.  During the most recent VA 
dental examination, there were no clinical or X-ray findings 
of malunion.  The Board concludes that the criteria for a 
schedular rating in excess of zero percent have not been met 
under Diagnostic Code 9904.

The Board has considered the veteran's disability from 
residuals of a fractured mandible in the context of other 
diagnostic codes to determine if a higher rating is 
assignable pursuant to such other codes.  He does not appear 
to have compensable disability under Diagnostic Code 9905, as 
he has inter-incisal range of 40 millimeters and good lateral 
excursion of the mandible.  He does not have compensable 
disability pursuant to other diagnostic codes contained in 
38 C.F.R. § 4.149, as he does not have loss involving the 
mandible, maxilla, ramus, condyloid process, or hard palate.  
See 38 C.F.R. § 4.149, Diagnostic Codes 9901, 9902, 9906, 
9907, 9908, 9909, 9911, and 9912 (1998).

Rather, the Board finds that the veteran's disability from 
residuals of fractured mandible is manifested by loss of all 
teeth, with loss of masticatory surface replaced by suitable 
prosthesis, and with resorption of lower alveolar process.  
Replaceable missing teeth are not regarded as a disabling 
condition.  38 C.F.R. § 4.149 (1998).  Further, under 
Diagnostic Code 9913, where there is loss of all teeth due to 
loss of substance of the maxilla or mandible, where the loss 
of masticatory surface can be restored with suitable 
prosthesis, a zero percent rating is assigned.  The Board 
concludes that the criteria for a schedular rating in excess 
of zero percent for residuals of a fractured mandible have 
not been met.

Further, the Board finds that the veteran's disability 
picture from residuals of a fractured mandible does not more 
closely approximate the criteria for the next higher 
schedular rating.  38 C.F.R. § 4.7 (1998).  There is no more 
than slight displacement of the mandible.  Inter-incisal 
range is good, as is lateral movement.  There is no loss of 
the mandible, maxilla, ramus, condyloid process, or hard 
palate.  The missing teeth have been replaced by suitable 
prosthesis.  

The veteran is competent to assert that the disability 
warrants a higher rating.  However, the reports of the 
trained medical personnel are more probative on the question 
of whether the criteria for a higher rating have been met.  
Here, the medical reports establish by a preponderance of 
evidence that the disability does not approximate any 
applicable criteria for a higher rating.  The evidence is not 
in approximate balance and there is no doubt which could be 
resolved in the veteran's favor.  38 U.S.C.A. § 5107(b) (West 
1991).  

II.  Extraschedular Ratings and Other Considerations

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestation and the effect the disability 
may have on the earning capacity of the veteran.  38 C. F. R. 
§§  4.1, 4.2, 4.41 (1998).  The original injury has been 
reviewed and the functional impairment that can be attributed 
to pain or weakness has been taken into account.  See DeLuca 
v. Brown, 8 Vet. App 202 (1995).  In this regard, the Board 
notes that the veteran has not asserted, nor do the clinical 
findings indicate, that his disability from residuals of 
fractured mandible is manifested by painful motion, loose 
motion, excess fatigability, incoordination, weakness of the 
jaw, or limitation of motion.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1998).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  A zero percent evaluation 
contemplates slight displacement of the mandible due to 
malunion, or loss of all teeth where masticatory surface can 
be restored by suitable prosthesis.  Higher ratings are 
provided for moderate displacement of the mandible, or where 
lost masticatory surface cannot be replaced by suitable 
prosthesis, but the medical evidence reflects that those 
manifestations are not present in this case.  Similarly, 
higher ratings are assignable for skin disorders with 
manifestations such as severely disfiguring scars, or 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  Such manifestations are not shown in this 
case.

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required hospitalization or frequent treatment for his jaw or 
skin disorder, nor is it otherwise shown that either of the 
disorders so markedly interferes with employment as to render 
impractical the application of regular schedular standards. 
The Board concludes that the impairments resulting from 
facial sebaceous cysts and residuals of fracture mandible, 
including, in the latter disorder, the effect of pain on 
function and movement, is adequately compensated by the 
schedular evaluations currently in effect.  Therefore, 
extraschedular consideration under 38 C.F.R. § 3.321(b) is 
not warranted in this case.

III.  Entitlement to a 10 Percent Rating under 38 C.F.R. 
§ 3.324

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the rating schedule, the rating agency is authorized to apply 
a 10 percent rating, but not in combination with any other 
rating.  38 C.F.R. § 3.324 (1998).

The 10 percent rating which is authorized by 38 C.F.R. 
§ 3.324 is assignable under the limited circumstances where a 
veteran has multiple, noncompensable, service-connected 
disabilities.  In this case, the veteran has disabilities 
which have been assigned compensable ratings.  Thus, his 
claim for a 10 rating pursuant to the provisions of 38 C.F.R. 
§ 3.324 has no legal merit or entitlement under law.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).


ORDER

An increased rating for residuals of a fractured mandible is 
denied.

Entitlement to a 10 percent rating based on multiple, 
noncompensable, service-connected disabilities under the 
provisions of 38 C.F.R. § 3.324 is denied.


REMAND

Facial Sebaceous Cysts

In August 1997, the Board REMANDED the case and requested 
photographs of the areas affected by the service-connected 
skin disease.  There are no photographs of record and the 
examination report does not indicate that they were taken.  
Since the facial manifestations can be rated on deformity, 
photographs are significant evidence.  Moreover, the Court 
has held that a REMAND by the Board confers on the veteran, 
as a matter of law, the right to compliance with the REMAND 
orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  That 
is, he has a right to have VA photograph the areas affected 
by his service-connected skin disorder and include the 
photographs in the claims folder.  While the Board regrets 
the further delay, under these circumstances, the case must 
be REMANDED for further development.  

In November 1997, a VA physician expressed the opinion that 
the veteran had a severe rhinophyma.  Rhinophyma is 
hypertrophy of the nose with follicular dilation, resulting 
from hyperplasia of sebaceous glands with fibrosis and 
increased vascularity.  STEDMAN'S MEDICAL DICTIONARY (1995).  
Since the veteran is service-connected for facial sebaceous 
cysts, the sebaceous nature of both disorders raises the 
possibility that they are etiologically related.  The 
physician should address this.  

A current description would also be helpful.  

The issue of entitlement to an increased rating for facial 
sebaceous cysts is REMANDED to the RO for the following:   

1.  The veteran should be scheduled for a 
VA skin examination.  The entire claims 
folder and a copy of this Remand must be 
made available to and be reviewed by the 
examiner prior to the examination.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The examiner should:  

a.  Describe the veteran's current 
sebaceous cysts and residual scars.  

b.  Photograph all areas affected by 
sebaceous cysts and residual scars.  
Copies of the photographs must be attached 
to the final report.  

c.  Express an opinion as to whether the 
service-connected sebaceous cysts, or the 
skin disorders in service, resulted in the 
veteran's rhinophyma.  The doctor should 
explain the reasoning behind his opinion.  

2.  If the veteran fails to report for 
examination, the RO should notify him of 
the requirements of 38 C.F.R. § 3.655 and 
give him an opportunity to explain any 
good cause he may have for missing the 
examination.  

3.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
report.  If the requested examination does 
not include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1998) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. App. 
461, 464 (1992); and Ardison v. Brown, 6 
Vet. App. 405, 407 (1994).  

4.  The RO should adjudicate whether 
rhinophyma is part of the service-
connected skin disorder.  

Following completion of these actions, the RO should review 
the skin disorder claims.  In accordance with the current 
appellate procedures, the case should be returned to the Board 
for completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals

 


